DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/11/2021 following the non-final rejection of 03/12/2021. Claims 1, 3-7, 9, 11-16, and 20 were amended; claims 2, 10 were cancelled. Claims 1, 3-9, and 11-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of 03/12/2021 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to the claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The rejection of 03/12/2021 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/11/2021, with respect to the claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in light of the claim amendments.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “wherein the retaining pin in installed” but should likely read “wherein the retaining pin [[in]] is installed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4436311, herein referenced as Brandon. 
Regarding Claim 1, Brandon recites a case assembly (see fig. 2) for a gas turbine engine (“elastic fluid axial flow turbines” col. 1 lines 5-6), comprising:
	a case (12 fig. 2) extending circumferentially about an engine central longitudinal axis (center of the assembly in fig. 2); 
	two or more components (spring 16 and seal ring segments 13 fig. 2) installed in the case (12 fig. 2) at different axial and/or radial locations (seal ring segments 13 are located radially inward relative to springs 16 as shown in fig. 2);
	a retainer (comprised of a locking piece 26 and its respective bolt shown in fig. 2) installed at a circumferential end of the case (the locking piece 26 is shown to be , the retainer (locking piece 26 and bolt in fig. 2) configured to circumferentially retain the two or more components (spring 16 and seal ring 13 fig. 2; “Positive circumferential location and retainment of the seal ring segments and springs 16 are assured by locking pieces 26” col. 2 lines 38-41) at the case (12 fig. 2);
	wherein the retainer includes: 
	a retainer pin (see bolt for locking piece 26 in fig. 2) installed in a retaining feature (the bolt of the locking piece 26 is shown to have a threaded end disposed in a bolt hole of the casing 12 in fig. 2) in the case (12 fig. 2), the retaining pin (bolt of locking piece 26 fig. 2) installed in the circumferential direction in the retaining feature (the bolt of locking piece 26 is shown to be installed circumferentially within its respective bolt hole in fig. 2); and
	one or more retainer arms (locking piece 26 fig. 2; shown to form an arm extending radially in fig. 2) extending from the retainer pin (bolt of locking piece 26 fig. 2), the one or more retainer arms (locking piece 26 fig. 2) configured to extend at least partially across the two or more components (the locking piece 26 is shown to partially extend radially across the spring 16 and the top part of seal ring 13 in fig. 2) to circumferentially retain the two or more components (“Positive circumferential location and retainment of the seal ring segments and springs 16 are assured by locking pieces 26” col. 2 lines 38-41) at the case (12 fig. 2).

Regarding Claim 3, Brandon recites the case assembly of claim 1, wherein the retainer (locking piece 26 and bolt in fig. 2) has a single retainer arm (the locking piece 26 forming a singular arm in fig. 2).

Regarding Claim 5, Brandon recites the case assembly of claim 1, wherein the retainer pin (bolt of locking piece 26 fig. 2) is an interference fit to the retaining feature (bolt of locking piece 26 is shown to have a threaded end fitted into a bolt hole in fig. 2; the threaded interface being an interference fit due to the friction between the threads).

Regarding Claim 6, Brandon recites the case assembly of claim 1, wherein the two or more components (spring 16 and seal ring 13 fig. 2) include a blade outer air seal, a W-seal, or a stator assembly (the seal ring 13 can be considered a stator assembly since it is a stationary assembly that is attached to the stationary casing 12 as shown in fig. 1 and fig. 2).

Regarding Claim 8, Brandon recites the case assembly of claim 1, wherein the case is one of a turbine case (“referring to fig. 1, the turbine includes a rotor, a portion of which is shown at 11 and a casing, a portion of which is shown at 12” col. 2 lines 3-5) or compressor case of a gas turbine engine (“elastic fluid axial flow turbine” col. 1 lines 5-6).

Regarding Claim 16, Brandon recites a circumferential retainer (comprised of locking piece 26 and its respective bolt in fig. 2) of a case assembly (casing 12 fig. 2) of a gas turbine engine (“elastic fluid axial flow turbines” col. 1 lines 5-6), comprising:
a retainer pin (see bolt for locking piece 26 in fig. 2) configured for installation in a retaining feature (bolt of locking piece 26 shown to be disposed in a bolt hole on the casing 12 in fig. 2) of a circumferential end of a case (casing joint 27 fig. 2); and
one or more retainer arms (locking piece 26 fig. 2; shown to form an arm extending radially in fig. 2) extending from the retainer pin (bolt of locking piece 26 fig. 2), the one or more retainer arms (locking piece 26 fig. 2) configured to extend at least partially across two or more components (seal ring segment 13 and spring 16 in fig. 2; the locking piece 26 is shown to partially extend radially across the spring 16 and the top part of seal ring 13 in fig. 2;) installed in the case (12 fig. 2) at different axial and/or radial locations (seal ring segments 13 are located radially inward relative to springs 16 as shown in fig. 2) to circumferentially retain the two or more components (seal ring 13 and spring 16 fig. 2; “Positive circumferential location and retainment of the seal ring segments and springs 16 are assured by locking pieces 26” col. 2 lines 38-41) at the case (12 fig. 2);
	wherein the retaining pin (bolt of locking piece 26 fig. 2) is installed in the circumferential direction in the retaining feature (the bolt of locking piece 26 is shown to be installed circumferentially within its respective bolt hole in fig. 2).

Regarding Claim 17, Brandon recites the circumferential retainer of claim 16, wherein the retainer (locking piece 26 and bolt in fig. 2) has a single retainer arm (the locking piece 26 forming a singular arm in fig. 2).

Regarding Claim 19, Brandon recites the circumferential retainer of claim 16, wherein the retainer pin (bolt of locking piece 26 fig. 2) is an interference fit to the retaining feature (bolt of locking piece 26 is shown to have a threaded end fitted into a bolt hole in fig. 2; the threaded interface being an interference fit (i.e. friction fit) due to the friction between the threads).

Claim(s) 1, 4, 7, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 826673 C, herein referenced as Schorner.
Regarding Claim 1, Schorner recites a case assembly for a gas turbine engine (“gas turbines” para. 1), comprising:
	a case (housing 7 fig. 1) extending circumferentially about an engine central longitudinal axis (center of fig. 1);	two or more components (3b and 3c in fig. 2 which are the blade outer air seals for rotor blades which are not shown) installed in the case at different axial and/or radial locations (3b and 3c are show to be at different axial locations in fig. 2);	
a retainer (see retainer in Examiner Figure 1 and compensating lever 13 in fig. 2) installed at a circumferential end of the case (the retainer in Examiner Figure 1 is shown to be attached to spring 11 which is adjacent a circumferential end of the housing 7 as shown by the splits in housing 7 in fig. 1), the retainer (see retainer in Examiner Figure configured to circumferentially retain the two or more components (3b and 3c fig. 2; since the compensation lever 13 is circumferentially retained to the housing via the pressure piece 15 and spring 11 that are attached to the housing cover 12 as shown in fig. 2, the compensation lever 13 would also circumferentially retain 3b and 3c since they are fixed to the compensation lever 13 via the fork-shaped wedge surface pressure pieces 14a and 14b in fig. 2) at the case (housing 7 fig. 1);
wherein the retainer (see retainer in Examiner Figure 1) includes:
a retainer pin (see pin in Examiner Figure 1 that is at the center of compensation lever 13 in fig. 2) installed in a retaining feature (see pressure piece 15 that forms the retaining feature for the pin of compensation lever 13 fig. 2, 15 is shown to be housed in a housing cover 12 fig. 2) in the case, the retaining pin installed in the circumferential direction in the retaining feature (pin of compensation lever 13 is shown to be installed circumferentially in fig. 2); and	
one or more retainer arms (see upstream arm and downstream arm of compensation lever 13 fig. 2) extending from the retainer pin (pin of compensation lever 13 fig. 2), the one or more retainer arms (upstream and downstream arms of lever 13 in fig. 2) configured to extend at least partially across the two or more components (the upstream and downstream arms of lever 13 are shown to extend across 3b and 3c axially in fig. 2 to circumferentially retain the two or more components at the case (the arms of the lever 13 are shown to circumferentially retain 3b and 3c via parts 13a and 14b in fig. 2). 

Regarding Claim 4, Schorner recites the case assembly of claim 1, wherein the retainer includes at least two retainer arms (see upstream arm of compensation lever 13 and downstream arm of compensation lever 13 in fig. 2), a first retainer arm (upstream arm of lever 13 in fig. 2 adjacent 14a) of the at least two retainer arms extending from the retainer pin (pin of lever 13 fig. 2) in a first direction (shown in fig. 2) and a second retainer arm (downstream arm of lever 13 in fig. 3 adjacent 14b) of the at least two retainer arms extending in a second direction different from the first direction (the upstream arm and downstream arm of lever 13 that are disposed on opposite sides of the pin of compensation lever 13 are shown to extend in different axial direction in fig. 2).

Regarding Claim 7, Schorner recites the case assembly of claim 1, wherein the retainer (see compensation lever 13 fig. 2) is configured to circumferentially retain a blade outer airseal (see 3b fig. 2) located at a first axial location in the case, and a second blade outer air seal (see 3c fig. 2) located at a second axial location different from the first axial location (blade outer air seals 3b and 3c are shown to be at two different axial locations in fig. 2).

Regarding Claim 16, Schorner recites a circumferential retainer (see retainer in Examiner Figure 1) of a case assembly (see fig. 1 and fig. 2) of a gas turbine engine (“gas turbines” para. 1), comprising:
a retainer pin (see pin in Examiner Figure 1 that is at the center of compensation lever 13 in fig. 2) configured for installation in a retaining feature (see pressure piece 15 of a circumferential end of a case (the pressure piece 15 is shown to be attached to spring 11 which is adjacent a circumferential end of the housing 7 as shown by the splits in housing 7 in fig. 1), the retainer (see retainer in Examiner Figure 1); and
one or more retainer arms (see upstream arm and downstream arm of compensation lever 13 fig. 2) extending from the retainer pin (pin of compensation lever 13 fig. 2), the one or more retainer arms (upstream and downstream arms of lever 13 in fig. 2) configured to extend at least partially across two or more components (the upstream and downstream arms of lever 13 are shown to extend across 3b and 3c axially in fig. 2 installed in the case at different axial and/or radial locations (3b and 3c are show to be at different axial locations in fig. 2) to circumferentially retain the two or more components (3b and 3c fig. 2; since the compensation lever 13 is circumferentially retained to the housing via the pressure piece 15 and spring 11 that are attached to the housing cover 12 as shown in fig. 2, the compensation lever 13 would also circumferentially retain 3b and 3c since they are fixed to the compensation lever 13 via the fork-shaped wedge surface pressure pieces 14a and 14b in fig. 2) at the case (housing 7 fig. 1);
wherein the retaining pin (see pin of compensation lever 13 fig. 2) is installed in the circumferential direction in the retaining feature (pin of compensation lever 13 is shown to be installed circumferentially in fig. 2).

Regarding Claim 18, Schorner recites the circumferential retainer of claim 16, wherein the retainer (see compensation lever 13 fig. 2) includes at least two retainer arms (see upstream arm of compensation lever 13 and downstream arm of compensation lever 13 in fig. 2), a first retainer arm (upstream arm of lever 13 in fig. 2 adjacent 14a) of the at least two retainer arms extending from the retainer pin (pin of lever 13 fig. 2) in a first direction (shown in fig. 2) and a second retainer arm (downstream arm of lever 13 in fig. 3 adjacent 14b) of the at least two retainer arms extending in a second direction different from the first direction (the upstream arm and downstream arm of lever 13 that are disposed on opposite sides of the pin of compensation lever 13 are shown to extend in different axial direction in fig. 2).

Regarding Claim 20, Schorner recites the circumferential retainer of claim 16, wherein the retainer (see compensation lever 13 fig. 2) is configured to circumferentially retain a blade outer air seal (3b fig. 2) located at a first axial location in the case (7 fig. 1) and a second blade outer air seal (3c fig. 2) located at a second axial location different from the first axial location (blade outer air seals 3b and 3c are shown to be at two different axial locations in fig. 2).


    PNG
    media_image1.png
    283
    386
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 of Schorner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon in view of NPL Basic Mechanical Engineering.
Regarding Claim 9, Brandon recites a turbine section (“elastic fluid axial flow turbines” col. 1 lines 5-6) through which [gases] (“elastic fluid” col. 1 lines 5-6) are directed; 
[the turbine section] (elastic fluid axial flow turbine shown in fig. 1) including a case assembly (see fig. 2) including:
	a case (12 fig. 2) extending circumferentially about an engine central longitudinal axis (axis of shaft 11 fig. 1);
	two or more components (spring 16 and seal ring segment 13 in fig. 2) installed in the case at different axial and/or radial locations (seal ring segments 13 are located radially inward relative to springs 16 as shown in fig. 2); and 
a retainer (comprised of a locking piece 26 and its respective bolt shown in fig. 2) installed at a circumferential end of the case (the locking piece 26 is shown to be installed at a casing joint 27 in fig. 2), the retainer (locking piece 26 and bolt in fig. 2) configured to circumferentially retain the two or more components (spring 16 and seal ring segment 13 fig. 2; “Positive circumferential location and retainment of the seal ring segments and springs 16 are assured by locking pieces 26” col. 2 lines 38-41) at the case (12 fig. 2);
	wherein the retainer (comprised of a locking piece 26 and its respective bolt shown in fig. 2) includes:
	a retainer pin (see bolt for locking piece 26 in fig. 2) installed in a retaining feature (the bolt of the locking piece 26 is shown to have a threaded end disposed in a in the case (12 fig. 2), the retaining pin (bolt of locking piece 26 fig. 2) installed in the circumferential direction (shown in fig. 2) in the retaining feature (the bolt of locking piece 26 is shown to be installed circumferentially within its respective bolt hole in fig. 2); and
	one or more retainer arms (locking piece 26 fig. 2; shown to form an arm extending radially in fig. 2) extending from the retainer pin (bolt of locking piece 26 fig. 2), the one or more retainer arms (locking piece 26 fig. 2) configured to extend at least partially across the two or more components (the locking piece 26 is shown to partially extend radially across the spring 16 and the top part of seal ring 13 in fig. 2) to the circumferentially retain the two or more components (“Positive circumferential location and retainment of the seal ring segments and springs 16 are assured by locking pieces 26” col. 2 lines 38-41) at the case (12 fig. 2). 

However, Brandon fails to anticipate wherein their elastic axial flow turbine is part of a gas turbine engine, comprising: a combustor;	a turbine section through which combustion gases are directed; and a compressor section to provide airflow to the combustor for combustion.

One of ordinary skill in the art would regard “a combustor, a turbine section, through which combustion gases are directed and a compressor section to provide airflow to the combustor for combustion” as well-known components and/or mechanics of a gas turbine engine. This aspect is supported by the simple gas turbine diagram on page 2 of NPL Basic Mechanical Engineering which shows these aspects. 

Therefore, it would be obvious to one of ordinary skill in the art that the elastic fluid axial flow turbine of Brandon could be provided in a gas turbine engine such as the gas turbine engine from NPL Basic Mechanical Engineering, since elastic fluid axial flow turbines are well known components of gas turbine engines. 

Regarding Claim 11, the combination of Brandon and NPL Basic Mechanical Engineering comprises the gas turbine engine of claim 9, wherein the retainer (locking piece 26 and bolt in fig. 2 of Brandon) has a single retainer arm (the locking piece 26 forming a singular arm in fig. 2 of Brandon).

Regarding Claim 13, the combination of Brandon and NPL Basic Mechanical Engineering comprises the gas turbine engine of claim 9, wherein the retainer pin (bolt of locking piece 26 fig. 2 of Brandon) is an interference fit to the retaining feature (bolt of locking piece 26 is shown to have a threaded end fitted into a bolt hole in fig. 2 of Brandon; the threaded interface being an interference fit (i.e. friction fit) due to the friction between the threads).

Regarding Claim 14, the combination of Brandon and NPL Basic Mechanical Engineering comprises the gas turbine engine of claim 9, wherein the two or more components (spring 16 and seal ring 13 fig. 2 of Brandon) include a blade outer air seal, a W-seal, or a stator assembly (the seal ring 13 can be considered a stator assembly .

Claims 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorner in view of NPL Basic Mechanical Engineering.
Regarding Claim 9, Schorner recites of a turbine section (“gas turbines” para. 1) through which [gases] are directed; 
	[the turbine section] including a case assembly (shown in fig. 7) including:
	a case (housing 7 fig. 1) extending circumferentially about an engine central longitudinal axis (center of fig. 1);
	two or more components (see 3b and 3c in fig. 2 which are the blade outer air seals for rotor blades which are not shown) installed in the case at different axial and/or radial locations (3b and 3c are show to be at different axial locations in fig. 2); and 
a retainer (see retainer in Examiner Figure 1 and compensating lever 13 in fig. 2) installed at a circumferential end of the case (the retainer in Examiner Figure 1 is shown to be attached to spring 11 which is adjacent a circumferential end of the housing 7 as shown by the splits in housing 7 in fig. 1), the retainer (see retainer in Examiner Figure 1) configured to circumferentially retain the two or more components (3b and 3c fig. 2; since the compensation lever 13 is circumferentially retained to the housing via the pressure piece 15 and spring 11 that are attached to the housing cover 12 as shown in fig. 2, the compensation lever 13 would also circumferentially retain 3b and 3c since they are fixed to the compensation lever 13 via the fork-shaped wedge surface pressure pieces 14a and 14b in fig. 2) at the case (housing 7 fig. 1);
	wherein the retainer (see retainer in Examiner Figure 1) includes:
	a retainer pin (see pin in Examiner Figure 1 that is at the center of compensation lever 13 in fig. 2) installed in a retaining feature (see pressure piece 15 that forms the retaining feature for the pin of compensation lever 13 fig. 2, 15 is shown to be formed with the housing cover 12 fig. 2) in the case, the retaining pin installed in the circumferential direction in the retaining feature (pin of compensation lever 13 is shown to be installed circumferentially in fig. 2); and 
	one or more retainer arms (see upstream arm and downstream arm of compensation lever 13 fig. 2) extending from the retainer pin (pin of compensation lever 13 fig. 2), the one or more retainer arms (upstream and downstream arms of lever 13 in fig. 2) configured to extend at least partially across the two or more components (the upstream and downstream arms of lever 13 are shown to extend across 3b and 3c axially in fig. 2 to the circumferentially retain the two or more components at the case (the arms of the lever 13 are shown to circumferentially retain 3b and 3c via parts 13a and 14b in fig. 2). 
However, Schorner fails to anticipate wherein their elastic axial flow turbine is part of a gas turbine engine, comprising: a combustor;	a turbine section through which combustion gases are directed; and a compressor section to provide airflow to the combustor for combustion.

One of ordinary skill in the art would regard “a combustor, a turbine section, through which combustion gases are directed and a compressor section to provide airflow to the combustor for combustion” as well-known components and/or mechanics 

Therefore, it would be obvious to one of ordinary skill in the art that the gas turbine of Schorner could be provided in a gas turbine engine such as the gas turbine engine from NPL Basic Mechanical Engineering, since gas turbines are well known components of gas turbine engines. 

Regarding Claim 12, the combination of Schorner and NPL Basic Mechanical Engineering comprises the gas turbine engine of claim 9, wherein the retainer includes at least two retainer arms (see upstream arm and downstream arm of compensation lever 13 in fig. 2 of Schorner), a first retainer arm of the at least two retainer arms extending from the retainer pin in a first direction (upstream arm of lever 13 adjacent 14a is shown to extend from the pin of lever 13 towards an upstream direction in fig. 2 of Schorner) and a second retainer arm of the at least two retainer arms extending in a second direction different from the first direction (downstream arm of lever 13 adjacent 14b is shown to extend from the pin of lever 13 towards a downstream direction in fig. 2 of Schorner; the arms shown to extend towards opposite axial direction in fig. 2 of Schorner).

Regarding Claim 15, the combination of Schorner and NPL Basic Mechanical Engineering comprises the gas turbine engine of claim 9, wherein the retainer is configured to circumferentially retain a blade outer airseal (see 3b in fig. 2 of Schorner) located at a first axial location in the case and a second blade outer airseal (see 3c in fig. 2 of Schorner) located at a second axial location different from the first axial location (3b and 3c are shown to be at two different axial location in fig. 2 of Schorner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3155395 – discloses a shaft packing assembly having a bolt disposed at a joint of a split casing wherein the bolt is coupled with a small retainer plate 25 which acts as a circumferential retainer for a circumferentially disposed spring as well as a pin.
US 6695316 – discloses a retainer type assembly disposed at the joint of a split casing, the assembly comprising a bolt which fixes a radially extending plate to the casing. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745